*873In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated October 26, 2009, which denied his motion for leave to enter judgment on the issue of liability against the defendants upon their default in answering, and granted the defendants’ motion to vacate their default and for leave to serve a late answer.
Ordered that the order is reversed, on the law, with costs, the plaintiffs motion for leave to enter judgment against the defendants on the issue of liability is granted, and the defendants’ motion to vacate their default and for leave to serve a late answer is denied.
The Supreme Court erred in excusing the defendants’ default in failing to timely answer the complaint. Although the delay in answering was relatively short, the defendants failed to provide any satisfactory explanation for the delay, and they failed to make any showing of any potentially meritorious defense to the plaintiffs claims (see CPLR 5015 [a] [1]; Giovanelli v Rivera, 23 AD3d 616 [2005]; Mjahdi v Maguire, 21 AD3d 1067 [2005]; Thompson v Steuben Realty Corp., 18 AD3d 864 [2005]; Dinstber v Fludd, 2 AD3d 670, 671 [2003]). Mastro, J.P., Florio, Dickerson, Belen and Lott, JJ., concur.